PRESS RELEASE For Immediate Release Consolidated-Tomoka Land Co. Date: December 1, 2008 Contact: Bruce W. Teeters, Sr. Vice President Phone: (386) 274-2202 Facsimile: (386) 274-1223 Consolidated-Tomoka Land Co. Names Linda Shelley to the Company’s Board of Directors DAYTONA BEACH (December 1, 2008) – Consolidated-Tomoka Land Co. (NYSE Alternext US–CTO) announced today that it has named Linda Loomis Shelley to the Company’s Board of Directors.Ms. Shelley, who qualifies as an independent director, fills a vacancy on the Board created by the retirement of Bob Allen.She will stand for election at the Company’s 2009 Annual Meeting and serve in the class of Directors with terms expiring in William H. McMunn, Chairman and CEO of Consolidated-Tomoka stated, “Linda Shelley is an accomplished professional whose background and broad experience are uniquely relevant to our Company’s business.Linda is well known and respected across the State of Florida and has extensive knowledge of growth management, environmental issues, land planning, and the legislative and regulatory process.We are very pleased to welcome Linda as a new independent member of the Board and look forward to her contributions.” Ms.
